MEMORANDUM **
Leonard Saye appeals pro se the district court’s judgment dismissing his civil rights action, arising out of a state-court probate proceeding, which removed Saye as executor and trustee of a family estate. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the existence of subject matter jurisdiction, Allah v. Superior Court, 871 F.2d 887, 890 (9th Cir.1989), and may affirm based on any ground supported by the record, Branson v. Nott, 62 F.3d 287, 291 (9th Cir.1995).
Saye seeks relief in federal court which would amount to an impermissible review of the state court’s decision. See id. at 291-92. Thus, the district court lacked subject matter jurisdiction over Saye’s action. See id. at 291.
Saye’s remaining contentions lack merit.
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.